Citation Nr: 1415722	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  05-01 350	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for periodontal disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from March 1978 to June 1999.  

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In February 2012, the Board issued a decision that, in part, denied the claims of entitlement to a rating in excess of 10 percent for tinnitus, entitlement to a compensable rating for bilateral hearing loss, whether new and material evidence had been received to reopen a claim for service connection for diabetes mellitus, and entitlement to service connection for high cholesterol; and dismissed the issue of entitlement to service connection for periodontal disease.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the August 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the February 2012 Board decision that denied entitlement to a rating in excess of 10 percent for tinnitus, entitlement to a compensable rating for bilateral hearing loss, whether new and material evidence had been received to reopen a claim for service connection for diabetes mellitus, entitlement to service connection for high cholesterol; and dismissed the issue of entitlement to service connection for periodontal disease is vacated.  The remainder of the February 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


